ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or 	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statements submitted on January 8, 2021, and January 21, 2022, have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-20 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose at least some subject matter believed to be common in scope with the instant application, e.g., an embedded universal integrated circuit card eUICC profile management, which when an operating system of the eUICC needs to be updated, setting, by a local profile assistant LPA, an operating system update flag, and obtaining metadata of a first profile, where the operating system update flag is used to identify that the eUICC is in an update status; obtaining, by the LPA, the metadata of the first profile; sending, by the LPA, a profile obtaining request to a profile server, where the profile obtaining request includes an eUICC identifier, a profile identifier, and the operating system update flag; receiving, by the LPA, the second profile sent by the profile server, and installing the second profile in the eUICC; configuring, by the LPA, metadata of the second profile based on the metadata of the first profile; and activating, by the LPA, the second profile based on the metadata of the second profile (ZHANG et al., US 20200374686 A1: paragraph [0009]). Also, a remote server in the system includes an SM-DP+ server 210. The SM-DP+ server 210 may be responsible for remote profile management, that is, the SM-DP+ server 210 may execute a remote management request of an operator, and send a remote management request to an eUICC 231 that downloads and installs a profile of the operator. The eUICC 231 executes the remote management request to implement remote management. The remote management request includes enabling, disabling, deletion, examination on a status of the eUICC 231, and the like. In addition, the SM-DP+ server 210 may generate, based on basic information (for example, an international mobile subscriber identity (international mobile subscriber identity. IMSI)) provided by a mobile network operator (mobile network operator, MNO) server 220, a profile that can be downloaded to the eUICC 231, and may also be referred to as a profile download server. A plurality of SM-DP+ servers 210 may be set, for example, a plurality of SM-DP+ servers 210 may be set by function. Further, an SM-DP+ server 210 used for remote management and an SM-DP+ server 210 used for profile generation and download may be set (Yu et al., US 20200236546 A1: paragraph [0095]).
However, none of said references, either alone or combined, is believed to anticipate or render obvious each and every limitation of the claimed invention as specifically recited by at least independent claims 1, 6, 11, and 16, particularly, receiving, from a profile server, a request message to initiate a profile download, the request message including a first profile metadata associated with a profile; in response to a reception of the request message, performing authentication with the profile server based on a certificate of the eUICC; in case that the authentication is succeeded, receiving, from the profile server, a second profile metadata; and in case that the first profile metadata is equal to the second profile metadata, receiving, from the profile server, the profile. Therefore the aforesaid claim are believed to be allowable.
Claims 2-5, 7-10, 12-15, and 17-20 are also believed to be allowable by virtue of their dependence from claims 1, 6, 11, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., embedded Universal Integrated Circuit Card profile management.
US 10659955 B2		US 10346147 B2		US 20200089488 A1
US 20200092095 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
March 23, 2022